Citation Nr: 0211733	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-06 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for a low back 
disability secondary to service-connected left knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1941 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a TDIU.  
The veteran entered notice of disagreement with this decision 
in April 2001; the RO issued a statement of the case in July 
2001; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 2001.

A December 2000 RO rating decision denied service connection 
for a low back disability (severe degenerative disc disease 
and disc collapse, with degenerative kyphoscoliosis of the 
lumbar spine), claimed as secondary to left knee disability.  
In July 2001, the veteran entered notice of disagreement with 
the denial of service connection for low back disability, 
claimed as secondary to left knee disability.  The issue of 
entitlement to service connection for a low back disability 
is addressed below in the REMAND portion of this decision.  
The Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
TDIU claim; there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
veteran's claim for VA compensation benefits. 

2.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 have been complied with.  In light of 
the grant of benefits sought on appeal, no further evidence 
is necessary to substantiate the veteran's claim for TDIU.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  In this 
veteran's case, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
veteran's claim for VA compensation benefits.  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 2001).  

The veteran contends that he is entitled to a TDIU due to his 
service-connected disabilities.  He specifically contends 
that the medical opinion evidence for and against his TDIU 
claim is in relative equipoise.  The veteran specifically 
contends that he is unable to work because he cannot 
ambulate, stand, or sit for a prolonged period of time. 

The record reflects that the veteran is currently service 
connected for the following disabilities: unstable left knee, 
residual of torn semilunar cartilage, rated as 30 percent 
disabling; moderate arthritis of the left knee, rated as 10 
percent disabling; varicose veins of the left lower 
extremity, rated as 20 percent disabling; and varicose veins 
of the right lower extremity, rated as 20 percent disabling.  
With a bilateral factor for varicose veins, the veteran has a 
combined disability rating of 70 percent. 

Total ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 4.16.  The term unemployability, as used 
in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the central inquiry 
in determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The veteran has non-service-
connected disabilities of chronic obstructive pulmonary 
disease, symptoms of esophageal stricture, post-traumatic 
seizure disorder, lumbar stenosis, and a history of coronary 
artery disease with myocardial infarction in 1984.  The test 
of individual unemployability is whether the veteran, as a 
result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad, 5 Vet. App. 524.  

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  The veteran's service-
connected disabilities of varicose veins manifest in skin 
pitting and painful ulcerations, fatigue in the lower 
extremities, nocturnal discomfort, tenderness to palpation, 
and limited ambulation due to pain.  The veteran's service-
connected disabilities of the left knee, unstable left knee, 
residual of torn semilunar cartilage, and moderate arthritis 
of the left knee, manifest in crepitus, a 50 percent loss of 
range of motion of the left leg with flare-ups, with 80 
percent loss of functional capacity of the left leg limited 
by painful motion on extremes of motion, weakened movement, 
incoordination, and fatigue.   

The Board finds that the veteran meets the 38 C.F.R. 
§ 4.16(a) criteria of two or more service-connected 
disabilities with at least one disability rated at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  While no single 
service-connected disability is ratable at 40 percent or 
more, according to 38 C.F.R. § 4.16(a), disabilities or one 
or both lower extremities, including the bilateral factor, if 
applicable, will be considered as one disability.  Here, all 
of the veteran's service-connected disabilities involve the 
lower extremities, and he has a combined rating of 70 
percent.

The evidence reflects that the veteran graduated from high 
school, worked in sales from 1979 to 1984, and has not worked 
since October 1985, the date he contends his service-
connected disabilities affected full time employment.  The 
veteran suffered a coronary infarction in 1984.  The veteran 
reported that he stopped working due to both the unspecified 
"medical conditions" he had at the time, but also due to 
his varicose veins and poor circulation, which affected his 
ability to sit for long periods of time in a car or to walk 
to visit potential customers.  At a personal hearing in April 
2002 before the undersigned member of the Board, sitting at 
St. Petersburg, Florida, the veteran testified that his usual 
occupation was retail sales of jewelry, which involved a lot 
of standing, he could only stand about 20 minutes at a time, 
and could not sit for a long time, and that he really wanted 
to work but was unable to do so. 

The medical evidence includes a January 2001 statement from a 
private physician, John Batista, M.D., that the veteran could 
"never work," although this was indicated to be due to 
multiple medical problems that included multiple non-service-
connected disorders.  In a subsequent letter in April 2001, 
Dr. Batista wrote that the veteran was "totally unemployable 
and suffers from severe [osteoarthritis] of the knees and 
advanced varicose veins."  A January 2001 letter from a 
private physician, Laurence Martin, M.D., includes the 
opinion that, due to significant venous insufficiency and 
venous stasis ulcers, he felt "that it would be very 
difficult for him to hold down any type of job that included 
any amount of standing."  Various VA specialty examinations 
conducted in October 2000 included an opinion that the 
veteran had weakened movement, incoordination, pain, and 
fatigue of the left lower extremity due to osteoarthritis of 
the left knee.  The October 2000 VA examination also revealed 
that the veteran did not ambulate on his feet often due to 
problems with his circulation, and experienced decreased 
sensation, poorly healing ulcerations, and pain of the feet 
that reduced ambulation.  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected disabilities preclude him 
from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.  The medical opinion evidence of record reflects 
that the veteran is precluded from working due to both 
service-connected and non-service-connected disabilities.  
For example, 
Dr. Batista's January 2001 opinion attributed the veteran's 
unemployability to both service-connected and non-service-
connected disabilities, while the April 2001 statement still 
did not offer a clear opinion of unemployability based on 
service-connected disability.  The April 2001 opinion only 
indicated that the veteran was "totally unemployable" and 
that he suffered from service-connected disabilities of 
varicose veins and left knee disability, without mention of 
the role of non-service-connected disability on the ability 
to obtain or maintain substantially gainful employment.  Dr. 
Martin's opinion weighs heavier in favor of the veteran's 
claim for TDIU, indicating that it would be "very 
difficult" for the veteran "to hold down any type of job 
that included any amount of standing."  While this opinion 
does not preclude all types of sedentary employment, the 
Board has also considered the nature of the occupation for 
which the veteran has been trained, which involves a 
significant amount of sitting, standing, walking, or sitting.  
The Board has also considered the functional limitation on 
ability to stand or ambulate attributed to the veteran's 
service-connected disabilities, including medical opinion 
evidence of weakened movement, incoordination, limited 
movement due to painful movement, including during flare-ups, 
and fatigue of the left lower extremity.  In this case, even 
though the medical opinion evidence shows significant non-
service-connected disabilities, the evidence does not clearly 
attribute the veteran's unemployability to the non-service-
connected disabilities.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

As the evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, the criteria for the 
assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


ORDER

An appeal for TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In a December 2000 rating decision, the RO adjudicated the 
issue of entitlement to service connection for a low back 
disability (severe degenerative disc disease and disc 
collapse, with degenerative kyphoscoliosis of the lumbar 
spine), claimed as secondary to left knee disability.  In 
July 2001, the veteran entered notice of disagreement with 
denial of service connection for a low back disability.  A 
statement of the case on the issue of entitlement to service 
connection for a low back disability has not been issued 
subsequent to the December 2000 rating decision.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare a statement of the case on the 
issue of entitlement to service connection for a low back 
disability (severe degenerative disc disease and disc 
collapse, with degenerative kyphoscoliosis of the lumbar 
spine), claimed as secondary to left knee disability.  In the 
normal course of VA adjudication, a claimant who wishes to 
appeal an adverse RO decision files a notice of disagreement 
and then, after the RO has filed a statement of the case, 
perfects an appeal to the Board by filing a substantive 
appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. App. 528, 
533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 
1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993) 
(detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.302(b) (2001).   

Accordingly, to ensure full compliance with due process 
requirements, this issue is remanded to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issue of entitlement to service 
connection for a low back disability 
(severe degenerative disc disease and 
disc collapse, with degenerative 
kyphoscoliosis of the lumbar spine), 
claimed as secondary to left knee 
disability, in accordance with Manlincon 
v. West, 12 Vet. App. 238 (1999).  The 
veteran and his representative should 
then be given the opportunity to respond.   

Thereafter, the case should be returned to the Board, only if 
the appeal is perfected by the timely submission of a 
substantive appeal.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran-appellant has the 
right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



